NOTE: This order is nonprecedential.

  Wniteb ~tate~ (!Court of ~peaI1i
      for tbe jfeberaI (!Circuit

                LOUIS KERLINSKY,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7118


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1934, Judge Frank Q.
Nebeker.


                     ON MOTION


    Before PROST, MAYER, and REYNA, Circuit Judges.
PER CURIAM.
                      ORDER
   Louis Kerlinsky moves for reconsideration of this
court's August 13, 2012 order in part dismissing his
appeal as untimely and in part summarily affirming the
LOUIS KERLINSKY V. SHINSEKI                             2

judgment of the United States Court of Appeals for Veter-
ans Claims.
      Upon consideration thereof,
      IT Is ORDERED THAT:

      The motion is denied.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk

s26